DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 44-48, 52 and 58-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luft et al. (Luft), U.S. Publication No. 2019/0274110.
Regarding Claims 41 and 59, Luft discloses a method, performed by a resolver 
(in other words, eNB; see figure 1) in a core network of a wireless communication system (see figure 1), the method comprising the resolver:
receiving, from a requester (i.e., UE; see paragraph [0040]) in the core network, a request (i.e., Attach Request message; see paragraph [0040]) to resolve a provided identifier that is one of a subscription identifier and a pseudonym identifier serving in the core network as a pseudonym for the subscription identifier (see paragraph [0040]); and
transmitting, to the requester as a response (i.e., Attach Accept answer; see paragraph [0046]) to the request, a resolved identifier that is the other of the subscription identifier and the pseudonym identifier (see paragraph [0046]).
Regarding Claim 44, Luft discloses further comprising a generator in the core 
network generating the pseudonym identifier to serve as the pseudonym for the subscription identifier (see paragraph [0046]).
Regarding Claim 45, Luft discloses further comprising the generator updating the pseudonym identifier serving as the pseudonym for the subscription identifier, responsive to a wireless communication device associated with the subscription identifier initially registering with or initially attaching to the wireless communication system (see paragraph [0046]).
Regarding Claim 46, Luft discloses wherein the provided identifier is the subscription identifier and the resolved identifier is the pseudonym identifier (see paragraphs [0040] and [0046]).
Regarding Claims 47 and 60, Luft discloses a method, performed by a requester (i.e., UE; see paragraph [0040]) in a core network of a wireless communication system (see figure 1), the method comprising the requester:
transmitting, to a resolver (in other words, eNB; see figure 1) in the core network, a request to resolve a provided identifier that is one of a subscription identifier and a pseudonym identifier serving in the core network as a pseudonym for the subscription identifier (see rejection for claim 41 above); and
receiving, from the resolver as a response to the request, a resolved identifier that is the other of the one of a subscription identifier and the pseudonym identifier (see rejection for claim 41 above).
Regarding Claim 48, Luft discloses further comprising performing one or more actions using the resolved identifier (see paragraph [0046]).
Regarding Claim 52, Luft discloses wherein the provided identifier is the subscription identifier and the resolved identifier is the pseudonym identifier (see paragraphs [0040] and [0046]).
Regarding Claim 58, Luft discloses wherein the subscription identifier is at least a portion of an International Mobile Subscriber Identity (IMSI) (see paragraph [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Szilagyi et al. (Szilagyi), U.S. Publication No. 2016/0065419.
Regarding Claim 42, Luft discloses the method as described above.  Luft fails to 
disclose further comprising resolving the provided identifier into the resolved identifier using a mapping that maps different subscription identifiers to different respective pseudonym identifiers serving as pseudonyms for the different subscription identifiers in the core network.  Szilagyi discloses further comprising resolving the provided identifier into the resolved identifier using a mapping that maps different subscription identifiers to different respective pseudonym identifiers serving as pseudonyms for the different subscription identifiers in the core network (see paragraph [0081]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Szilagyi’s invention with Luft’s invention to provide 
Regarding Claim 53, Luft discloses the method as described above.  Luft fails to 
disclose wherein the provided identifier is the pseudonym identifier and the resolved identifier is the subscription identifier.  Szilagyi discloses wherein the provided identifier is the pseudonym identifier and the resolved identifier is the subscription identifier (see paragraph [0081]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Szilagyi’s invention with Luft’s invention to provide seamless access to Internet applications (see paragraphs [0007] and [0008] of Szilagyi).
Regarding Claim 54, Luft discloses the method as described above.  Luft fails to 
disclose wherein the pseudonym identifier includes multiple parts, including: a part that identifies one of multiple generators in the core network which generated the pseudonym identifier; and a part that identifies the subscription identifier for which the pseudonym identifier serves as a pseudonym according to a mapping at the identified generator.  Szilagyi discloses wherein the pseudonym identifier includes multiple parts, including: a part that identifies one of multiple generators in the core network which generated the pseudonym identifier; and a part that identifies the subscription identifier for which the pseudonym identifier serves as a pseudonym according to a mapping at the identified generator (see paragraph [0081]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Szilagyi’s invention with Luft’s invention to provide seamless access to Internet applications (see paragraphs [0007] and [0008] of Szilagyi).
Regarding Claim 55, Luft discloses the method as described above.  Luft fails to 
disclose wherein a combination of the pseudonym identifier and a timestamp are mapped to the subscription identifier in a defined mapping; wherein the request includes the provided identifier and a timestamp; and wherein the resolved identifier is provided in response to the request if the timestamp in the request meets a matching condition with respect to the timestamp in the defined mapping.  Szilagyi discloses wherein a combination of the pseudonym identifier and a timestamp are mapped to the subscription identifier in a defined mapping (see paragraphs [0081], [0082] and figure 7); wherein the request includes the provided identifier and a timestamp (see paragraphs [0081], [0082] and figure 7); and wherein the resolved identifier is provided in response to the request if the timestamp in the request meets a matching condition with respect to the timestamp in the defined mapping (see paragraphs [0081], [0082] and figure 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Szilagyi’s invention with Luft’s invention to provide seamless access to Internet applications (see paragraphs [0007] and [0008] of Szilagyi).
Regarding Claim 56, Luft discloses the method as described above.  Luft fails to 
disclose wherein the pseudonym identifier is a type of identifier that is periodically updated.  Szilagyi discloses wherein the pseudonym identifier is a type of identifier that is periodically updated (see figure 7).	
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Szilagyi in further view of Jain et al. (Jain), U.S. Publication No. 2013/0083653.
Regarding Claim 43, Luft discloses the method as described above.  Luft fails to
disclose further comprising configuring the mapping at the resolver before a request is received to perform lawful interception on any of the different subscription identifiers. Szilagyi discloses further comprising configuring the mapping at the resolver before a request is received (see paragraphs [0081], [0082] and figure 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Szilagyi’s invention with Luft’s invention to provide seamless access to Internet applications (see paragraphs [0007] and [0008] of Szilagyi).  Luft and Szilagyi fail to disclose to perform lawful interception on any of the different subscription identifiers.  Jain discloses to perform lawful interception on any of the different subscription identifiers (see paragraph [0035]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Jain’s invention with Luft’s and Szilagyi’s invention to provide communication services to fixed and mobile systems as efficient and inexpensively as possible (see paragraphs [0002] and [0003] of Jain).
Claims 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Jain.
Regarding Claim 49, Luft discloses the method as described above.  Luft fails to 
disclose wherein the one or more actions include performing lawful interception.  Jain discloses wherein the one or more actions include performing lawful interception (see paragraph [0035]).  It would have been obvious to a person of ordinary skill in the art 
Regarding Claim 50, Luft discloses the method wherein the one or more actions include transmitting the resolved identifier to core network equipment in the core network the core network equipment using the resolved identifier (see paragraph [0046]) as described above.  Luft fails to disclose for activating lawful interception.  Jain discloses for activating lawful interception (see paragraph [0035]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Jain’s invention with Luft’s and Szilagyi’s invention to provide communication services to fixed and mobile systems as efficient and inexpensively as possible (see paragraphs [0002] and [0003] of Jain).
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Zhou et al. (Zhou), U.S. Publication No. 2010/0223222.
Regarding Claim 51, Luft discloses the method as described above.  Luft fails to 
disclose further comprising: receiving, at the requester, a charging record that is marked as a charging record for a pseudonym identifier; wherein the transmitting comprises transmitting the request to the resolver with the pseudonym identifier as the provided identifier in order to determine which subscription identifier the charging record is for; and wherein the one or more actions include mapping the charging record to the subscription identifier returned as the resolved identifier.  Zhou discloses further comprising: receiving, at the requester, a charging record that is marked as a charging (see paragraphs [0050] and [0051]); wherein the transmitting comprises transmitting the request to the resolver with the pseudonym identifier as the provided identifier in order to determine which subscription identifier the charging record is for (see paragraphs [0050] and [0051]); and wherein the one or more actions include mapping the charging record to the subscription identifier returned as the resolved identifier (see paragraphs [0055]-[0056]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhou’s invention with Luft’s invention for making policy and charging decisions (see paragraph [0007] of Zhou).
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Velev et al. (Velev), U.S. Publication No. 2020/0059989.
Regarding Claim 57, Luft discloses the method as described above.  Luft fails to 
disclose wherein the resolver is implemented by core network equipment that performs an access and mobility management function (AMF).  Velev discloses wherein the resolver is implemented by core network equipment that performs an access and mobility management function (AMF) (see paragraphs [0039] and [0064]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Velev’s invention with Luft’s invention for seamlessly maintaining network availability.



Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
September 29, 2021